     Case 2:19-cv-10851-GW-E Document 16 Filed 08/03/20 Page 1 of 2 Page ID #:225



 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT

 9                           CENTRAL DISTRICT OF CALIFORNIA

10

11   CLAUDE DAVE MATTOX, JR.,      )       NO. CV 19-10851-GW(E)
                                   )
12             Petitioner,         )
                                   )
13        v.                       )       ORDER ACCEPTING FINDINGS,
                                   )
14   C. KOENIG (CTF WARDEN),       )       CONCLUSIONS AND RECOMMENDATIONS
                                   )
15                                 )       OF UNITED STATES MAGISTRATE JUDGE
               Respondent.         )
16   ______________________________)

17

18         Pursuant to 28 U.S.C. section 636, the Court has reviewed the

19   Petition, all of the records herein and the attached Report and

20   Recommendation of United States Magistrate Judge.          Further, the

21   Court has engaged in a de novo review of those portions of the

22   Report and Recommendation to which any objections have been made.

23   The Court accepts and adopts the Magistrate Judge’s Report and

24   Recommendation.

25

26         IT IS ORDERED that Judgment be entered denying and dismissing

27   the Petition without prejudice.

28   ///
     Case 2:19-cv-10851-GW-E Document 16 Filed 08/03/20 Page 2 of 2 Page ID #:226



 1        IT IS FURTHER ORDERED that the Clerk serve copies of this

 2   Order, the Magistrate Judge’s Report and Recommendation and the

 3   Judgment herein by United States mail on Petitioner and counsel

 4   for Respondent.

 5

 6        LET JUDGMENT BE ENTERED ACCORDINGLY.

 7

 8              DATED:    August 3, 2020.

 9

10

11                                    _________________________________
                                                 GEORGE H. WU
12                                       UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          2
